UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantxFiled by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 StellarOne Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which the transaction applies: Aggregate number of securities to which the transaction applies: Per unit price or other underlying value of the transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 590 Peter Jefferson Parkway, Suite 250, Charlottesville, Virginia 22911 March 30, 2012 Dear Fellow Shareholders: You are cordially invited to attend StellarOne Corporation’s 2012 Annual Meeting of Shareholders. Themeeting will be held on Tuesday, May 15, 2012, at 10:00a.m., at the Doubletree Hotel, 990 Hilton Heights Road, Charlottesville, Virginia. The meeting will be followed by a reception that we invite and encourage you to attend. The accompanying notice and proxy statement describe the matters to be presented at the meeting. Whether or not you will be able to attend the annual meeting, it is important that your shares be represented and your vote recorded, so please vote now. We appreciate your continuing loyalty and support. Sincerely, /s/ Raymond D. Smoot, Jr. Raymond D. Smoot, Jr. Chairman of the Board of Directors /s/ O.R. Barham, Jr. O. R. Barham, Jr. President and Chief Executive Officer 590 Peter Jefferson Parkway, Suite 250, Charlottesville, Virginia 22911 NOTICE OF 2 Date: Tuesday, May 15, 2012 Time: 10:00 a.m., Eastern Time Place: Doubletree Hotel 990 Hilton Heights Road Charlottesville, Virginia 22901 The 2012 Annual Meeting of Shareholders of StellarOne Corporation (StellarOne) will be held as indicated above for the purpose of considering the following: The election of ten (10) director nominees to serve one-year terms as directors, in each case until a successor is duly elected and qualified; The approval, in an advisory (non-binding) vote, of the executive compensation disclosed in this proxy statement; The frequency of the advisory (non-binding) vote on executive compensation; The ratification of the appointment of Grant Thornton LLP as StellarOne’s independent registered public accounting firm for the year ending December 31, 2012; The approval of the StellarOne Stock and Incentive Compensation Plan; and Such other business as may properly come before the annual meeting. Enclosed is a proxy card, proxy statement, and the 2011 Annual Report on Form 10-K. Only holders of record of StellarOne’s common stock as of the close of business on March 15, 2012 will be entitled to notice of, and to vote at, the annual meeting or any adjournment thereof. Please complete the proxy card and mail it in the enclosed envelope. You may also choose to vote your shares by phone or online, as explained on the proxy card. If you attend the annual meeting, you may withdraw your proxy and vote in person. By Order of the Board of Directors, /s/ Lee A. McNemar-Kerns Lee A. McNemar-Kerns Corporate Secretary Charlottesville, Virginia March 30, 2012 WHETHER YOU OWN A FEW SHARES OR MANY, YOUR VOTE IS VERY IMPORTANT. PLEASE VOTE YOUR SHARES BY COMPLETING AND RETURNING THE ENCLOSED PROXY CARD OR VOTING YOUR SHARES ELECTRONICALLY, WHETHER OR NOT YOU PLAN TO BE PRESENT AT THE ANNUAL MEETING. Table of Contents General Information 1 Who Can Vote 1 Executing Your Right to Vote 1 Costs of Proxy Solicitation Phone and Internet Voting 1 Changing Your Vote 1 Delivery of Proxy Materials for the Annual Meeting 1 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting 1 PROPOSAL I:Election of Directors 2 Corporate Governance and Other Matters 3 Codes of Conduct 3 Certain Relationships and Related Transactions 3 Director Independence 4 Board Leadership 4 Board's Role in Risk Oversight 4 Board Committees 5 Executive Sessions 8 Director Attendance at Meetings 8 Director Compensation 9 Communication with the Board 10 Stock Ownership of Certain Beneficial Owners 10 Stock Ownership of Directors and Executive Officers 11 Section 16(a) Beneficial Ownership Reporting Compliance 12 Securities Trading Policy 12 Non-Director Executive Officers 12 Compensation Discussion and Analysis 13 Overview 13 Executive Summary 13 American Recovery and Reinvestment Act of 2009 14 Incentive Compensation Oversight 14 General Philosophy 14 Compensation Decision Process 15 Roles of the Personnel and Compensation Committee and Management 15 Roles of the Compensation Consultant 15 Compensation Structure and Elements 16 Employment Agreements and Change-in-Control Arrangements with Named Executive Officers 19 Personnel and Compensation Committee Report 19 Executive Compensation 20 Summary Compensation Table 20 Grant of Plan-Based Awards 21 Outstanding Equity Awards at Fiscal Year End 22 Option Exercises and Stock Vested 23 Pension Benefits 23 Nonqualified Deferred Compensation 23 Potential Payments Upon Termination 24 Securities Authorized for Issuance Under Equity Compensation Plans 25 PROPOSAL II:Advisory (Non-Binding) Vote to Approve Executive Compensation 26 PROPOSAL III: Frequency of the Advisory (Non-Binding) Vote on Executive Compensation 27 Principal Accountant, Fees and Services 28 Audit and Non-Audit Fees 28 Audit and Compliance Committee Pre-Approval Policy 28 Audit and Compliance Committee Report 29 PROPOSAL IV:Ratification of the Appointment of Grant Thornton LLP, Independent Registered Public Accountants 30 PROPOSAL V: Approval of the StellarOne Corporation Stock and Incentive Compensation Plan 31 Reasons for 2012 Plan 31 Descriptionof the 2012 Plan 31 Administration 32 Eligibility 32 Shares Reserved for Issuance 32 Calendar Year Award Limits 32 Code Section 162(m) and Performance-Based Compensation 33 Awards 34 Restrictions on Transfers 36 Restrictions on Exercise 36 Change in Capitalization 36 Change of Control 36 Term 36 Termination or Amendment of the 2012 Plan 36 Modification, Extension and Renewals of Awards 36 Summary of FederalIncome Tax Consequences 37 New Plan Benefits 38 Vote Required and Recommendation of the Board of Directors 38 Other Matters 39 Annual Report to Shareholders 39 The 2013 Annual Meeting of Shareholders 39 Appendix A
